Exhibit 99.1 First Foundation Announces Launch of At-The-Market Equity Offering IRVINE, Calif. – February 16, 2017 – First Foundation Inc. (NASDAQ: FFWM), a financial services company with two wholly-owned operating subsidiaries, First Foundation Advisors and First Foundation Bank, today announced the initiation of an up to $80 million “at-the-market” equity offering program through the filing of a prospectus supplement to its existing shelf registration statement on Form S-3, which was filed on December 6, 2016. An equity distribution agreement was executed today for the $80 million “at-the-market” equity offering program. First Foundation intends to use the potential net proceeds from the sale of its common stock in this offering for general corporate purposes, including but not limited to, a contribution to the capital of its subsidiaries to support its organic growth, including the addition of new offices, and to fund possible acquisitions should appropriate acquisition opportunities arise. Under the equity distribution agreement, First Foundation may, from time to time and at its discretion, offer and sell shares of its common stock having an aggregate value of up to $80 million through FBR Capital Markets & Co., Raymond James & Associates, Inc., Sandler O’Neill + Partners, L.P., and D.A. Davidson & Co., as distribution agents. Sales of common stock, if any, will be made in negotiated transactions or transactions deemed to be “at the market offerings,” as defined in Rule 415 under the Securities Act of 1933, as amended, including sales made directly on or through the Nasdaq Global Stock Market or other existing trading market for its common stock, sales made through a market maker other than on an exchange, in negotiated transactions at market prices prevailing at the time of sale or at prices related to such market prices, or any other methods permitted by law.
